                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 PLANNED PARENTHOOD OF
 TENNESSEE AND NORTH MISSISSIPPI,
 et al.,                                           Case No. 3:20-cv-00740

         Plaintiffs,                               Judge William L. Campbell, Jr.
                                                   Magistrate Judge Alistair E. Newbern
 v.

 HERBERT H. SLATERY, III, et al.,

         Defendants.


                                              ORDER

         The parties have requested a continuance of the initial case management conference set on

February 11, 2021. (Doc. No. 78.) The motion is GRANTED. The initial case management

conference is RESET on March 30, 2021, at 9:30 a.m. Counsel for each party shall call (888) 557-

8511 and enter access code 7819165# to participate.

         The parties are reminded of their obligation to file a joint proposed case management order

no later than three business days before the conference. The parties shall also email a Word version

of the joint proposed case management order to Newbern_Chambers@tnmd.uscourts.gov.

         It is so ORDERED.



                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




      Case 3:20-cv-00740 Document 79 Filed 02/09/21 Page 1 of 1 PageID #: 2356
